Citation Nr: 0918298	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

In a December 2008 informal hearing presentation, the 
Veteran's accredited representative claimed that a statement 
made by the Veteran in an October 2006 authorization and 
consent form qualified as a notice of disagreement with a May 
2006 rating decision which had denied service connection for 
Hepatitis C.  This issue is referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's currently diagnosed low back disorder is related to 
military service.

2.  The medical evidence of record does not show that the 
Veteran's currently diagnosed psychiatric disorder is related 
to military service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A psychiatric disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in March 2005 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the Veteran in March 2006 and April 2006, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the Veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Low Back Disorder

The Veteran's service treatment records include multiple June 
1970 medical reports in which the Veteran complained of 
recurring back pain.  On physical examination, the Veteran's 
back was supple and had a good range of motion.  The 
impression was negative back.  In an August 1971 medical 
report, the Veteran complained of a back ache.

After separation from military service, an October 2004 
private medical report gave a diagnosis of back strain.  The 
medical evidence of record shows that a low back disorder has 
been consistently diagnosed since October 2004.

In a December 2004 VA outpatient medical report, the Veteran 
complained of low back pain off and on for 10 years.

In a January 2005 VA medical report, the Veteran stated that 
had not had medical care in the previous 20 years except for 
some episodic care.  He complained of low back pain and 
denied a known injury or specific event which caused the 
pain.  The Veteran reported that he had previously done a lot 
of physical labor, including lifting, and stated that his 
back pain "first 'got bad again'" 4 months before.

In a February 2005 VA general medical examination report, the 
Veteran denied any specific back injury during military 
service, but stated the he had had back pain on and off since 
military service.

In a March 2005 VA outpatient medical report, the Veteran 
complained of back pain "for y[ea]rs."

A July 2005 VA spine examination report stated that the 
Veteran's service treatment records were reviewed and noted 
the June 1970 and August 1971 service medical records.  The 
Veteran stated that he did not have any specific injury to 
his low back during military service, but recalled visiting 
Sick Call several times for back pain.  He stated that since 
separation from military service, he has experienced 
intermittent episodes of back pain, but did not report any 
low back injuries.  After physical examination and a review 
of a February 2005 x-ray examination report, the diagnosis 
was low back strain.  The examiner stated that

[t]he [V]eteran had two brief episodes of 
back pain while in the service that was 
resolved.  There was no evidence of 
continued back problems.  There was no 
evidence of any spinal injury while in 
the service.  The [V]eteran's current low 
back pain is less likely than not caused 
by or a result of his military service.

The medical evidence of record does not show that the 
Veteran's currently diagnosed low back disorder is related to 
military service.  While the Veteran's service treatment 
records include multiple complaints of a low back pain, no 
physical manifestations were found and no disorder was ever 
diagnosed.  Furthermore, while the Veteran has a current 
diagnosis of a low back disorder, there is no medical 
evidence of record that it was diagnosed prior to October 
2004, approximately 32 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, there is no competent medical evidence of record 
that relates the Veteran's currently diagnosed low back 
disorder to military service.  The only etiological opinion 
of record is provided by the July 2005 VA spine examination 
report which stated that the Veteran's current low back 
disorder was not related to military service.  While numerous 
medical reports include other statements about the etiology 
of the Veteran's currently diagnosed low back disorder, these 
statements are not competent etiological evidence, as they 
are based entirely on the Veteran's reported history.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Such evidence 
cannot enjoy the presumption of truthfulness, because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  Medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed low back disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran's statements are not competent evidence to make a 
determination that his currently diagnosed low back disorder 
is related to military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no competent medical 
evidence of record which relates the Veteran's currently 
diagnosed low back disorder to military service.  As such, 
service connection for a low back disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the Veteran's 
currently diagnosed low back disorder to military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Psychiatric Disorder

The Veteran's service treatment records include multiple 
reports of a psychiatric disorder.  Complaints and symptoms 
of a psychiatric nature were noted in medical reports dated 
in June 1970, April 1971, May 1971, September 1971, November 
1971, December 1971, and June 1972.  The various diagnoses 
and assessments given during this time included situational 
adjustment reaction, nerves, social problem, depression, 
nervous condition, personal problems, passive-aggressive 
personality with sociopathic features, apathy, and defective 
attitude concerning continuation of enlistment.

After separation from military service, in a December 2004 VA 
outpatient psychology report, the Veteran reported that he 
was discharged from military service due to a "character 
disorder."  He complained of dysphoric mood and recurrent 
feelings of sadness.  The Veteran reported a life-long 
history of alcohol dependence.  He stated that he believed he 
had experienced depressive episodes in the past but had never 
sought treatment for them, and had "self-medicated with 
alcohol."  He reported that the current episode had begun 2 
months before the examination.  After mental status 
examination, the impression was major depressive disorder, 
recurrent, mild severity; rule out dysthymic disorder; 
nicotine dependence; and alcohol dependence, in remission.  
The medical evidence of record shows that a psychiatric 
disorder has been consistently diagnosed since December 2004.

In a February 2005 VA outpatient psychology report, the 
Veteran reported that he had depression "on and off" for 
his entire life.

In an April 2005 VA psychosocial assessment report, the 
Veteran reported that he had abused alcohol since the age of 
19 and that he first experienced depression shortly after 
boot camp during military service.  He denied ever being 
treated for either alcohol dependence or depression.

An April 2005 VA psychiatric examination report stated that 
the Veteran's claims file had been reviewed.  The Veteran 
reported

that he had difficult time adjusting to 
military life and became depressed and 
subsequently began drinking heavily and 
using illicit drugs almost on a daily 
basis.  During his military service, he 
was hospitalized for depression and 
suicidal ideation, after informing the 
examining physician that he would take an 
overdose of prescription medication if 
any medication were made available to 
him.

The Veteran reported experiencing depressive symptoms during 
military service, but did not believe he had ever received an 
official diagnosis of depression at that time.  He reported 
that his current depressive symptoms became evident after he 
stopped drinking alcohol 18 months before.  After mental 
status examination, psychiatric testing, and a review of the 
Veteran's psychosocial history, the Axis I diagnoses were 
dysthymic disorder with atypical features and nicotine and 
alcohol dependence, in remission.  In the summary, the 
examiner stated that "[w]ith regards to his in-service . . . 
depressive symptoms secondary to his adjustment difficulties, 
it is unlikely that they are related to his current emotional 
difficulties given that he has had over 30 years of 
relatively normal functioning."

The medical evidence of record does not show that the 
Veteran's currently diagnosed psychiatric disorder is related 
to military service.  The Veteran's service treatment records 
include multiple complaints and diagnoses of psychiatric 
disorders.  However, while the Veteran also has a current 
diagnosis of a psychiatric disorder, there is no medical 
evidence of record that it was diagnosed prior to December 
2004, approximately 32 years after separation from military 
service.  See Mense, 1 Vet. App. at 356.

In addition, there is no competent medical evidence of record 
that relates the Veteran's currently diagnosed psychiatric 
disorder to military service.  The only etiological opinion 
of record is provided by the April 2005 VA psychiatric 
examination report which stated that the Veteran's current 
psychiatric disorder was not related to his in-service 
psychiatric symptoms.  While numerous medical reports include 
other statements about the etiology of the Veteran's 
currently diagnosed psychiatric disorder, these statements 
are not competent etiological evidence, as they are based 
entirely on the Veteran's reported history.  See Elkins, 5 
Vet. App. at 478; Layno, 6 Vet. App. at 469; LeShore, 8 Vet. 
App. 406.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed psychiatric disorder is related 
to military service.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
competent medical evidence of record which relates the 
Veteran's currently diagnosed psychiatric disorder to 
military service.  As such, service connection for a 
psychiatric disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the Veteran's 
currently diagnosed psychiatric disorder to military service, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49.


ORDER

Service connection for a low back disorder is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


